     Case 1:12-cr-00056-AWI-BAM Document 202 Filed 10/21/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   PEGGY SASSO, #228906
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     RICKY DAVIS
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                            Case No. 1:12-cr-00056-AWI-BAM
12                                  Plaintiff,
                                                          STIPULATION RE CONTINUED BRIEFING
13                          v.                            SCHEDULE AND RE-SENTENCING; ORDER
14   RICKY DAVIS,                                         Date: February 15, 2021
                                                          Time: 10:30am
15                                  Defendant.            Judge: Hon. Anthony W. Ishii
16
17          On October 7, 2020, this Court instructed the parties to meet and confer as soon as
18   possible in an attempt to arrive at a stipulated resolution regarding Special Condition 8. The
19   parties promptly did so, and it is possible that a stipulated resolution may be reached. Given the
20   challenges presented by the virtual work environment the parties need additional time to reach
21   and obtain approval for any such resolution. Additionally, counsel for the government will be
22   out of state on November 23, 2020 on a rescheduled pre-paid family vacation.
23          If the parties are unable to reach a stipulated resolution, the parties have agreed to the
24   following briefing schedule:
25          January 19, 2021:        Defense Brief regarding Special Condition 8
26          February 1, 2021:        Government’s Response
27          February 8, 2021:        Defense’s Reply
28   Additionally, the parties stipulate that any re-sentencing hearing with respect to Special
     Case 1:12-cr-00056-AWI-BAM Document 202 Filed 10/21/20 Page 2 of 2


 1   Condition 8 be continued from Monday, November 23, 2020 at 10:30 a.m. to Monday, February

 2   15, 2021 at 10:30 a.m. before Senior District Court Judge Anthony Ishii.

 3                                                          Respectfully submitted,

 4                                                          McGREGOR W. SCOTT
                                                            United States Attorney
 5
 6   DATED: October 20, 2020                                By: s/ Brian Enos
                                                            Brian Enos
 7                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
 8
 9                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
10
11   DATED: October 20, 2020                                By: s/ Peggy Sasso
                                                            Peggy Sasso
12                                                          Assistant Federal Defender
                                                            Attorney for Defendant
13                                                          RICKY DAVIS

14
15
                                                            ORDER
16
17
18   IT IS SO ORDERED.

19   Dated:       October 20, 2020
                                                            SENIOR DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
       Davis: Stipulation re: Continued Briefing Schedule     -2-
       and Re-sentencing
